DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0025923   02/25/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/03/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by MINAGAWA et al (US 2018/0090220 A1 hereinafter “Minagawa”).
Regarding Independent Claim 1, Minagawa, for example in Figs. 1, 3, 14-16, discloses a semiconductor memory device (Fig. 1: 1) comprising: a memory block (Fig. 2: BLK0) including a plurality of string groups (Fig. 3: SU0-SU3) respectively connected to a corresponding source select line (Fig. 3: SGS0) 5among a plurality of source select lines (Fig. 3: SGS0-SGS3); a peripheral circuit configured to perform a program operation of storing data within the memory block (Fig. 1: 200); and control logic configured to control the program operation of the peripheral circuit (Fig. 1: CPU 203; see paragraph [0187]), 10wherein the plurality of source select lines are grouped into a plurality of source select line groups (see for example in Fig. 3 related in Figs. 1, 14-16), and the control logic controls the peripheral circuit to increase a voltage of a first source select line group (Fig. 16: SGS(Select) from a voltage higher than VSS) including a source select line connected to a selected string group to a first level 15among the plurality of source select line groups (see for example in Figs. 16 related in Figs. 1, 3, 14-15), to apply a verify voltage to a selected word line among word lines connected to the memory block (Fig. 16: WL(Select)), and to apply a verify pass voltage to an unselected word line (Fig. 16: WL(Unselect)).  
MPEP 2112.01(I) explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Lee’s device (Fig. 20 and Fig. 2) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 2, Minagawa, for example in Figs. 1, 3, 14-16, discloses 20wherein the control logic controls the peripheral circuit to decrease the voltage of the first source select line group to a second level after applying the verify voltage to the selected word line among the word lines connected to the memory block, and applying the 61PA4664-0 verify pass voltage to the unselected word line (Fig. 16; after T9).  
Regarding claim 3, Minagawa, for example in Figs. 1, 3, 14-16, discloses wherein the control logic controls the peripheral circuit to maintain a 5voltage of a second source select line group different from the first source select line group (Fig. 16: VSS), while increasing the voltage of the first source select line group to the first level, applying the verify voltage to the selected word line among the word lines connected to the memory block, applying the verify pass voltage 10to the unselected word line, and decreasing the voltage of the first source select line group to the second level (see for example in Figs. 16 related in Figs. 1, 3, 14-15).  
Regarding claim 4, Minagawa, for example in Figs. 1, 3, 14-16, discloses wherein the voltage of the second source select line group is maintained 15at the second level (Fig. 16: SGS(Unselect)).  
Regarding claim 5, Minagawa, for example in Figs. 1, 3, 14-16, discloses wherein the first level is a voltage for turning on source select transistors connected to the first source select line group, and 20the second level is a ground voltage (see for example in Figs. 3, 15-16 related in Figs. 1, 14).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over MINAGAWA et al (US 2018/0090220 A1 hereinafter “Minagawa”) in view of LEE (US 2018/0247688 A1 hereinafter “Lee”).
Regarding claim 6, Minagawa, for example in Figs. 1, 3, 14-16, discloses the claimed invention as discussed above. However, Minagawa is silent with regard to apply a precharge voltage to a common source line connected to the 62PA4664-0 memory block, and to increase the voltage of the first source select line group to the first level.  
	In the same field of endeavor, Lee, for example in Figs. 1-20, discloses to apply a precharge voltage to a common source line connected to the memory block (Figs. 8-10, 13-16: SL to Vsl), and to increase the voltage of the first source select line group to the first level (Figs. 8-10, 13-16: Vpass).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Minagawa such as semiconductor memory device (see for example in Figs. 1, 3, 14-16 of Minagawa) by incorporating the teaching of Lee such as memory device and operating method thereof (see for example in Figs. 1-20 of Lee), for the purpose of controlling the channels of the strings are precharged through the source line SL, a source line voltage Vsl, which is a positive voltage, may be applied to the source line SL (Lee, see paragraph [0086]).
MPEP 2112.01(I) explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Lee’s device (Fig. 20 and Fig. 2) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
	Regarding claim 7, the above Minagawa/Lee, the combination disclose wherein the control logic controls the peripheral circuit to decrease the voltage of the first source select line 
group to the second level after increasing the voltage of the first source select line group to the first level (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 108, the above Minagawa/Lee, the combination disclose wherein the control logic controls the peripheral circuit to maintain a voltage of a second source select line group different from the first source select line group, while applying the precharge voltage to the common source line connected to the memory 15block, increasing the voltage of the first source select line group to the first level, and decreasing the voltage of the first source select line group to the second level (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 9, the above Minagawa/Lee, the combination disclose wherein 20the memory block includes first to fourth string groups, the selected string group corresponds to the first string group (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above), the first source select line group includes first and second source select lines connected to the first and second string groups, respectively, and the second source select line group includes 63PA4664-0 third and fourth source select lines connected to the third and fourth string groups, respectively (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 10, the above Minagawa/Lee, the combination disclose 5wherein the first string group includes a first plurality of cell strings that share a first drain select line or a first source select line (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above), wherein the second string group includes a second plurality of cell strings that share a second drain select line or a second 10source select line (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above), wherein the third string group includes a third plurality of cell strings that share a third drain select line or a third source select line, and wherein the fourth string group includes a fourth plurality 15of cell strings that share a fourth drain select line or a fourth source select line (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 11, the above Minagawa/Lee, the combination disclose wherein the control logic controls the peripheral circuit to apply a 20precharge voltage to a common source line connected to the memory block (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above), after applying the verify voltage to the selected word line among the word lines connected to the memory block and applying the verify pass voltage to the unselected word line (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 12, the above Minagawa/Lee, the combination disclose wherein the control logic controls the peripheral circuit to decrease the voltage of the first source select line group to a second level after applying the precharge voltage to the common 5source line (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 13, the above Minagawa/Lee, the combination disclose wherein source select lines belonging to the first source select line group are electrically connected to each other (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 14, the above Minagawa/Lee, the combination disclose wherein source select lines belonging to the second source select line group are electrically connected to each other (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding Independent Claim 15, Minagawa, for example in Figs. 1, 3, 14-16, discloses a 15aaaamethod of operating a semiconductor memory device (Fig. 1: 1) performing a program operation (Fig. 1: CPU 203; see paragraph [0187]) on a memory block (Fig. 2: BLK0) including first to N-th (N is a natural number greater than or equal to 3) string groups (Fig. 3: SU0-SU3), wherein the program operation includes a plurality of 20program loops (see for example in Figs. 15-16), each of the plurality of program loops includes, program phase and a verify phase, and wherein the verify phase (see for example in Figs. 15-16) comprises increasing a voltage of a first source select line connected to the first string group selected as a program target among the first to N-th string 65PA4664-0 groups (see for example in Figs. 15-16 as discussed above) and a second source select line connected to the second string group to a first level (see for example in Figs. 15-16 as discussed above).  
However, Minagawa is silent with regard to apply a precharge phase.  
	In the same field of endeavor, Lee, for example in Figs. 1-20, discloses to apply a precharge phase (Figs. 8-10, 13-16: SL to Vsl).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Minagawa such as semiconductor memory device (see for example in Figs. 1, 3, 14-16 of Minagawa) by incorporating the teaching of Lee such as memory device and operating method thereof (see for example in Figs. 1-20 of Lee), for the purpose of controlling the channels of the strings are precharged through the source line SL, a source line voltage Vsl, which is a positive voltage, may be applied to the source line SL (Lee, see paragraph [0086]).
Regarding claim 16, the above Minagawa/Lee, the combination disclose wherein the verify phase 5further comprises applying a verify voltage to a selected word line among word lines connected to the memory block and applying a verify pass voltage to an unselected word line (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 17, the above Minagawa/Lee, the combination disclose wherein the verifying step 10further comprises decreasing the voltage of the first and second source select lines to a second level (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 18, the above Minagawa/Lee, the combination disclose wherein the first voltage is a voltage capable of turning on source select transistors included 15in the first string group and the second string group (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above), the second level is a ground voltage, and during the verify phase, a voltage of a third source select line connected to the third string group among the first to N-th string groups (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above) and a fourth source select line connected to the fourth string group among the first to N-th 20string groups is maintained at the second level (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 19, the above Minagawa/Lee, the combination disclose wherein the precharge phase comprises: applying a precharge voltage to a common source line 66PA4664-0 connected to the memory block (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above); and increasing the voltage of the first and second source select lines to the first level (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 520, the above Minagawa/Lee, the combination disclose wherein the voltage of the third and fourth source select lines are maintained at the second level during the precharge phase (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 21, the above Minagawa/Lee, the combination disclose wherein the precharge phase 10comprises: applying a precharge voltage to a common source line connected to the memory block (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above); and decreasing the voltage of the first and second source select lines to a second level (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).  
Regarding claim 22, the above Minagawa/Lee, the combination disclose wherein the first source select line and the second source select line are electrically connected to each other (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above), and the third source select line and the fourth source select line are electrically connected to each other (see for example in Figs. 1, 3, 14-16 of Minagawa and see also in Figs. 1-20 of Lee as discussed above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THA-O H BUI/Primary Examiner, Art Unit 2825